Citation Nr: 1507721	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  13-00 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than August 31 2010 for the grant of service connection for ischemic heart disease.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The Veteran served on active duty from November 1965 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, PA.  In a June 2011 rating decision, the RO granted service connection for ischemic heart disease with an initial 60 percent rating assigned, effective March 2, 2011.  Following request for reconsideration, the RO granted an effective date of August 31, 2010 for the grant of service connection and assignment of the initial 60 percent rating.  The Veteran has appealed the effective date assigned.  


FINDINGS OF FACT

1.  On August 31, 2010, a final rule was published in the Federal Register amending 38 C.F.R. § 3.309(e) concerning presumptive service connection for certain diseases associated with herbicide exposure, including ischemic heart disease.

2.  The Veteran filed a claim for service connection for ischemic heart disease on March 2, 2011.

3.  Service connection for ischemic heart disease was granted in a June 2011 rating action, with an effective date of March 2, 2011 assigned.  Following a request for reconsideration submitted by the Veteran in August 2011, the RO in a December 2011 rating assigned an effective date of August 31, 2010 for the grant of service connection and assignment of the initial 60 percent rating.  The Veteran has timely appealed the effective date assigned prior to the expiration of the appellate period for the June 2011 and December 2011 ratings.    

4.  The Veteran had no claim for service connection for ischemic heart disease pending prior to August 2010. 


CONCLUSION OF LAW

The criteria for an effective date prior to August 2010, for service connection for ischemic heart disease have not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.114(a)(1), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2014).  In this case, however, the Veteran's claim was one for service connection.  That claim was granted, and he now appeals the downstream issue of the effective date assigned for that grant.  Because his claim was granted, the purpose of the VCAA notice requirements were fulfilled, and no further notice under that law is required.  In any event, the record does show that following his disagreement with the effective date, the Veteran was provided a duty to assist letter in August 2011 which outlined the criteria for establishing effective dates. 

Regarding the duty to assist, because there is no dispute as to the facts, no further development of them is warranted. 

II. Legal Criteria/Analysis

The Veteran has expressed disagreement with the assigned effective date of August 31, 2010, which the RO granted for service connection for ischemic heart disease.  According to the Veteran, the effective date should have been assigned from November 1, 2002, the date in which VA treatment records disclosed evidence of ischemic heart disease. 

The Veteran's DD-214 shows that he served in Vietnam during the Vietnam Era, and therefore is entitled to presumption of herbicide exposure. 38 C.F.R. §§ 3.307, 3.309.  The Veteran submitted his initial claim for service connection for ischemic heart disease on March 2, 2011, via a report of information of that date stating "the Veteran would like to start a claim for heart condition, was treated at Philadelphia VAMC in 11-2010.  Please protect the date of claim."  This was the Veteran's first claim for service connection for a cardiovascular disorder.  In a June 2011 rating decision, the RO granted service connection based on presumptive service connection, which was supported by evidence of a May 2011 VA examination confirming a diagnosis of ischemic heart disease in 2002, and assigned an effective date of March 2, 2011, the date of the original claim.  A subsequent rating decision of December 2011 assigned an effective date of August 31, 2010,  the date a final rule was published in the Federal Register amending 38 C.F.R. § 3.309(e) concerning presumptive service connection for certain diseases associated with herbicide exposure, including ischemic heart disease.   

Generally, the effective date of an award of service connection based on a claim received more than one year after an appellant's discharge from service will be the later of the date of receipt of claim or the date entitlement arose. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In the instant case, since the claim was received more than a year from discharge from service, the effective date for the Veteran would have been assigned the later of the date of receipt of claim, here March 2, 2011, or the date entitlement arose, here August 31, 2010.  Id.  Therefore, the effective date would have been March 2, 2011.

Effective August 31, 2010, a final rule was published in the Federal Register amending 38 C.F.R. § 3.309(e) concerning presumptive service connection for certain diseases associated with herbicide exposure.  The amendment established presumptive service connection for three new diseases, including ischemic heart disease.  These changes were made applicable to claims received by VA on or after August 31, 2010, and to claims pending before VA on that date.  As the Veteran's claim was received after the effective date of the law, the presumptive service connection change was applicable to the immediate case.

If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue. 38 C.F.R. § 3.114(a)(1).  In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue. Id.  In the instant case, since the RO received the Veteran's claim for service connection for ischemic heart disease on March 2, 2011, which was within a year of the regulatory change which occurred on August 31, 2010, the Veteran's effective date for service connection for ischemic heart disease was assigned as August 31, 2010.

While the Veteran was diagnosed with ischemic heart disease on November 1, 2002, the date of the claim for this issue is March 2, 2011.  Although there were earlier communications from the Veteran, these addressed matters such as his direct deposit information per a statement dated in September 1992, addressed his marital status per a statement dated in September 1973 and discussed representation matters in July 1972.  There is also an October 1970 appealed claim for service connection for skin disorder, which was granted by the RO in August 1972. 

For effective date purposes, a claim is a formal or informal written communication identifying and requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p) (2014).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2014); Norris v. West, 12 Vet. App. 413, 421 (1999).  In this matter, none of the communications prior to the March 2, 2011 claim cannot be reasonably construed as an informal claim as such communications predate the formal claim by more than a decade.

No earlier claim for this disability is of record.  Pursuant to the applicable regulations, the effective date for the issue became August 31, 2010. Id.  Consequently, no earlier effective date is permitted by law. 38 U.S.C.A. § 5110 ; 38 C.F.R. §§ 3.400 , 3.114(a)(1).  For these reasons, the Board finds that an earlier effective date for service connection for ischemic heart disease is not warranted. 


ORDER

An effective date earlier than August 31 2010 for the grant of service connection for ischemic heart disease is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


